Name: Council Regulation (EU) NoÃ 697/2013 of 22Ã July 2013 amending Regulation (EU) NoÃ 36/2012 concerning restrictive measures in view of the situation in Syria
 Type: Regulation
 Subject Matter: international affairs;  international trade;  oil industry;  economic conditions;  technology and technical regulations;  Asia and Oceania;  politics and public safety;  cooperation policy
 Date Published: nan

 23.7.2013 EN Official Journal of the European Union L 198/28 COUNCIL REGULATION (EU) No 697/2013 of 22 July 2013 amending Regulation (EU) No 36/2012 concerning restrictive measures in view of the situation in Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2013/255/CFSP of 31 May 2013 concerning restrictive measures against Syria (1), Having regard to the joint proposals from the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission, Whereas: (1) On 18 January 2012, the Council adopted Regulation (EU) No 36/2012 (2) in order to give effect to Council Decision 2011/782/CFSP of 1 December 2011 concerning restrictive measures against Syria (3). (2) On 29 November 2012, the Council adopted Decision 2012/739/CFSP (4) which repealed and replaced Decision 2011/782/CFSP. (3) On 1 June 2013 Decision 2012/739/CFSP expired. (4) On 31 May 2013, the Council adopted Decision 2013/255/CFSP. (5) Annex IX to Regulation (EU) No 36/2012 lists items which are subject to prior authorisation prior to sale, supply, transfer or export in accordance with Article 2b of Regulation No 36/2012. That list should be expanded to include further items. An exception for products identified as consumer goods should be provided. (6) Those measures fall within the scope of the Treaty on the Functioning of the European Union, and regulatory action at the level of the Union is necessary in order to ensure the uniform application of such measures by economic operators in all Member States. (7) Regulation (EU) No 36/2012 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 36/2012 is amended as follows: (1) Article 2 is replaced by the following: "Article 2 1. A Member State may prohibit or impose an authorisation requirement on the export, sale, supply or transfer of equipment which might be used for internal repression other than those listed in Annex IA or Annex IX, whether or not originating in the Union, to any person, entity or body in Syria or for use in Syria. 2. A Member State may prohibit or impose an authorisation requirement on the provision of technical assistance, financing and financial assistance related to the equipment referred to in paragraph 1, to any person, entity or body in Syria or for use in Syria."; (2) Article 2a is replaced by the following: "Article 2a 1. It shall be prohibited: (a) to sell, supply, transfer or export, directly or indirectly, equipment, goods or technology which might be used for internal repression or for the manufacture and maintenance of products which might be used for internal repression, as listed in Annex IA, whether or not originating in the Union, to any person, entity or body in Syria or for use in Syria; (b) to participate, knowingly and intentionally, in activities the object or effect of which is to circumvent the prohibitions referred to in point (a). 2. By way of derogation from paragraph 1, the competent authorities in the Member States, as identified on the websites listed in Annex III, may grant, under such terms and conditions as they deem appropriate, an authorisation for a transaction in relation to equipment, goods or technology as listed in Annex IA, provided that the equipment, goods or technology are intended for food, agricultural, medical or other humanitarian purposes, or for the benefit of United Nations personnel, personnel of the Union or its Member States."; (3) in Article 2c paragraph 2 is replaced by the following: "2. The seizure and disposal of equipment, goods or technology, the supply, sale, transfer or export of which is prohibited by Article 2a of this Regulation may, in accordance with national legislation or the decision of a competent authority, be carried out at the expense of the person or entity referred to in paragraph 1 or, if it is not possible to recover these expenses from that person or entity, the expenses may, in accordance with national legislation, be recovered from any person or entity who assumes responsibility for the carriage of the goods or equipment in the attempted illicit supply, sale, transfer or export."; (4) the following Article is inserted: "Article 2d A Member State may prohibit or impose an authorisation requirement on the export to Syria of dual-use items referred to in Article 4(2) of Regulation (EC) No 428/2009."; (5) Article 3 is amended as follows: (a) paragraph 1 is replaced by the following: "1. It shall be prohibited: (a) to provide, directly or indirectly, technical assistance or brokering services related to equipment, goods or technology which might be used for internal repression or for the manufacture and maintenance of products which could be used for internal repression as listed in Annex IA, to any person, entity or body in Syria or for use in Syria; (b) to provide, directly or indirectly, financing or financial assistance related to the goods and technology listed in Annex IA, including in particular grants, loans and export credit insurance, as well as insurance and reinsurance, for any sale, supply, transfer or export of such items, or for any provision of related technical assistance to any person, entity or body in Syria or for use in Syria; (c) to participate, knowingly and intentionally, in activities the object or effect of which is to circumvent the prohibitions referred to in points (a) and (b)."; (b) paragraph 2 is deleted; (c) paragraph 3 is replaced by the following: "3. By way of derogation from paragraph 1, the competent authorities of the Member States, as identified on the websites listed in Annex III, may grant, under such terms and conditions as they deem appropriate, an authorisation for technical assistance or brokering services, or financing or financial assistance related to equipment, goods or technology, as listed in Annex IA, provided that the equipment, goods or technology are intended for food, agricultural, medical or other humanitarian purposes, or for the benefit of United Nations personnel, personnel of the Union or its Member States. The Member State concerned shall inform the other Member States and the Commission, within four weeks, of any authorisation granted under the first subparagraph."; (6) the following Article is inserted: "Article 6a 1. By way of derogation from Article 6, the competent authorities of the Member States as identified on the websites listed in Annex III, may authorise, under such terms and conditions as they deem appropriate, the import, purchase or transport of crude oil or petroleum products, or the provision of related financing or financial assistance, including financial derivatives, as well as insurance and reinsurance, provided that the following conditions are met: (a) on the basis of the information available to it, including information provided by the person, entity or body requesting the authorisation, the competent authority has determined that it is reasonable to conclude that: (i) the activities concerned are for the purpose of providing assistance to the Syrian civilian population, in particular in view of meeting humanitarian concerns, assisting in the provision of basic services, reconstruction or restoring economic activity, or other civilian purposes; (ii) the activities concerned do not entail funds or economic resources being made available, directly or indirectly, to or for the benefit of a person, entity or body referred to in Article 14; (iii) the activities concerned do not breach any of the prohibitions laid down in this Regulation; (b) the Member State concerned has consulted in advance the person, entity or body designated by the Syrian National Coalition for Opposition and Revolutionary Forces as regards, inter alia: (i) the competent authority's determination under points (a) (i) and (ii); (ii) the availability of information indicating that the activities concerned might entail funds or economic resources being made available, directly or indirectly, to or for the benefit of a person, entity or body referred to in Article 2 of Regulation (EC) No 2580/2001 of 27 December 2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism (5) or in Article 2 of Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network (6); and the person, entity or body designated by the Syrian National Coalition for Opposition and Revolutionary Forces has given its views to the relevant Member State. (c) In the absence of the receipt of views from the person, entity or body designated by the Syrian National Coalition for Opposition and Revolutionary Forces within 30 days after the request was made to them, the competent authority may proceed with its decision on whether or not to issue the authorisation. 2. When applying the conditions under points (a) and (b) of paragraph 1, the competent authority shall require adequate information as regards the use of the authorisation granted, including information concerning the counterparts to the transaction. 3. The Member State concerned shall inform, within two weeks, the other Member States and the Commission of any authorisation granted under this Article.; (7) the following Article is inserted: "Article 9a 1. By way of derogation from Articles 8 and 9, the competent authorities of the Member States as identified on the websites listed in Annex III, may authorise, under such terms and conditions as they deem appropriate, the sale, supply, transfer or export of the key equipment or technology as listed in Annex VI, or the provision of related technical assistance or brokering services, or financing or financial assistance, provided that the following conditions are met: (a) on the basis of the information available to it, including information provided by the person, entity or body requesting the authorisation, the competent authority has determined that it is reasonable to conclude that: (i) the activities concerned are for the purpose of providing assistance to the Syrian civilian population, in particular in view of meeting humanitarian concerns, assisting in the provision of basic services, reconstruction or restoring economic activity, or other civilian purposes; (ii) the activities concerned do not entail funds or economic resources being made available, directly or indirectly, to or for the benefit of a person, entity or body referred to in Article 14; (iii) the activities concerned do not breach any of the prohibitions laid down in this Regulation; (b) the Member State concerned has consulted in advance the person, entity or body designated by the Syrian National Coalition for Opposition and Revolutionary Forces as regards, inter alia: (i) the competent authority's determination under points (a) (i) and (ii); (ii) the availability of information indicating that the activities concerned might entail funds or economic resources being made available, directly or indirectly, to or for the benefit of a person, entity or body referred to in Article 2 of Regulation (EC) No 2580/2001 or Article 2 of Regulation (EC) No 881/2002; and the person, entity or body designated by the Syrian National Coalition for Opposition and Revolutionary Forces has given its views to the relevant Member State. (c) In the absence of the receipt of views from the person, entity or body designated by the Syrian National Coalition for Opposition and Revolutionary Forces within 30 days after the request was made to them, the competent authority may proceed with its decision on whether or not to issue the authorisation. 2. When applying the conditions under points (a) and (b) of paragraph 1, the competent authority shall require adequate information as regards the use of the authorisation granted, including information concerning the end-user and the final destination of the delivery. 3. The Member State concerned shall inform, within two weeks, the other Member States and the Commission of any authorisation granted under this Article."; (8) the following Article is inserted: "Article 13a 1. By way of derogation from Article 13(1), the competent authorities of the Member States as identified on the websites listed in Annex III, may authorise, under such terms and conditions as they deem appropriate, the granting of any financial loan or credit to or the acquisition or extension of a participation in, or the creation of any joint venture with any Syrian person, entity or body referred to in point (a) of Article 13(2), provided that the following conditions are met: (a) on the basis of the information available to it, including information provided by the person, entity or body requesting the authorisation, the competent authority has determined that it is reasonable to conclude that: (i) the activities concerned are for the purpose of providing assistance to the Syrian civilian population, in particular in view of meeting humanitarian concerns, assisting in the provision of basic services, reconstruction or restoring economic activity, or other civilian purposes; (ii) the activities concerned do not entail funds or economic resources being made available, directly or indirectly, to or for the benefit of a person, entity or body referred to in Article 14; (iii) the activities concerned do not breach any of the prohibitions laid down in this Regulation; (b) the Member State concerned has consulted in advance the person, entity or body designated by the Syrian National Coalition for Opposition and Revolutionary Forces as regards, inter alia: (i) the competent authority's determination under points (a) (i) and (ii); (ii) the availability of information indicating that the activities concerned might entail funds or economic resources being made available, directly or indirectly, to or for the benefit of a person, entity or body referred to in Article 2 of Regulation (EC) No 2580/2001 or Article 2 of Regulation (EC) No 881/2002; and the person, entity or body designated by the Syrian National Coalition for Opposition and Revolutionary Forces has given its views to the relevant Member State. (c) In the absence of the receipt of views from the person, entity or body designated by the Syrian National Coalition for Opposition and Revolutionary Forces within 30 days after the request was made to them, the competent authority may proceed with its decision on whether or not to issue the authorisation. 2. When applying the conditions under points (a) and (b) of paragraph 1, the competent authority shall require adequate information as regards the use of the authorisation granted, including information concerning the purpose of, and the counterparts to the transaction. 3. The Member State concerned shall inform, within two weeks, the other Member States and the Commission of any authorisation granted under this Article."; (9) the following Article is inserted: "Article 25a 1. By way of derogation from points (a) and (c) of Article 25(1), the competent authorities of the Member States as identified on the websites listed in Annex III, may authorise, under such terms and conditions as they deem appropriate, the opening of a new bank account or a new representative office, or the establishment of a new branch or subsidiary, provided that the following conditions are met: (a) on the basis of the information available to it, including information provided by the person, entity or body requesting the authorisation, the competent authority has determined that it is reasonable to conclude that: (i) the activities concerned are for the purpose of providing assistance to the Syrian civilian population, in particular in view of meeting humanitarian concerns, assisting in the provision of basic services, reconstruction or restoring economic activity, or other civilian purposes; (ii) the activities concerned do not entail funds or economic resources being made available, directly or indirectly, to or for the benefit of a person, entity or body referred to in Article 14; (iii) the activities concerned do not breach any of the prohibitions laid down in this Regulation; (b) the Member State concerned has consulted in advance the person, entity or body designated by the Syrian National Coalition for Opposition and Revolutionary Forces as regards, inter alia: (i) the competent authority's determination under points (a) (i) and (ii); (ii) the availability of information indicating that the activities concerned might entail funds or economic resources being made available, directly or indirectly, to or for the benefit of a person, entity or body referred to in Article 2 of Regulation (EC) No 2580/2001 or Article 2 of Regulation (EC) No 881/2002; and the person, entity or body designated by the Syrian National Coalition for Opposition and Revolutionary Forces has given its views to the relevant Member State. (c) In the absence of the receipt of views from the person, entity or body designated by the Syrian National Coalition for Opposition and Revolutionary Forces within 30 days after the request was made to them, the competent authority may proceed with its decision on whether or not to issue the authorisation. 2. When applying the conditions under points (a) and (b) of paragraph 1, the competent authority shall require adequate information as regards the use of the authorisation granted, including information concerning the purpose of, and the counterparts to the activities concerned. 3. The Member State concerned shall inform, within two weeks, the other Member States and the Commission of any authorisation granted under this Article."; (10) Annex I is deleted; (11) Annex IX is amended as follows: (a) the following paragraph is inserted below the title "List of Equipment, Goods and Technology Referred to in Article 2b": "The list set out in this Annex shall not include products identified as consumer goods packaged for retail sale for personal use or packaged for individual use, with the exception of isopropanol."; (b) in Section IX.A1 "Materials, chemicals, 'micro-organisms' and 'toxins' ", the entries set out in Annex I to this Regulation are added as point IX.A1.004; (c) in Section IX.A2 "Materials Processing", the entry set out in Annex II to this Regulation is added as point IX.A2.010. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 2013. For the Council The President C. ASHTON (1) OJ L 147, 1.6.2013, p. 14. (2) OJ L 16, 19.1.2012, p. 1. (3) OJ L 319, 2.12.2011, p. 56. (4) OJ L 330, 30.11.2012, p. 21. (5) OJ L 344, 28.12.2001, p. 70. (6) OJ L 139, 29.5.2002, p. 9." ANNEX I Entries referred to in point (11)(b) Separate chemically defined compounds according to Note 1 to Chapters 28 and 29 of the Combined Nomenclature (1), at 90 % concentration or greater, unless otherwise indicated, as follows: Acetone, (CAS RN 67-64-1) (CN code 2914 11 00) Acetylene, (CAS RN 74-86-2) (CN code 2901 29 00) Ammonia, (CAS RN 7664-41-7) (CN code 2814 10 00) Antimony, (CAS RN 7440-36-0) (heading 8110) Benzaldehyde, (CAS RN 100-52-7) (CN code 2912 21 00) Benzoin, (CAS RN 119-53-9) (CN code 2914 40 90) 1-Butanol, (CAS RN 71-36-3) (CN code 2905 13 00) 2-Butanol, (CAS RN 78-92-2) (CN code 2905 14 90) Iso-Butanol, (CAS RN 78-83-1) (CN code 2905 14 90) Tert-Butanol, (CAS RN 75-65-0) (CN code 2905 14 10) Calcium carbide, (CAS RN 75-20-7) (CN code 2849 10 00) Carbon monoxide, (CAS RN 630-08-0) (CN code 2811 29 90) Chlorine, (CAS RN 7782-50-5) (CN code 2801 10 00) Cyclohexanol, (CAS RN 108-93-0) (CN code 2906 12 00) Dicyclohexylamine (DCA), (CAS RN 101-83-7) (CN code 2921 30 99) Ethanol, (CAS RN 64-17-5) (CN code 2207 10 00) Ethylene, (CAS RN 74-85-1) (CN code 2901 21 00) Ethylene oxide, (CAS RN 75-21-8) (CN code 2910 10 00) Fluoroapatite, (CAS RN 1306-05-4) (CN code 2835 39 00) Hydrogen chloride, (CAS RN 7647-01-0) (CN code 2806 10 00) Hydrogen sulfide, (CAS RN 7783-06-4) (CN code 2811 19 80) Isopropanol, 95 % concentration or greater, (CAS RN 67-63-0) (CN code 2905 12 00) Mandelic acid, (CAS RN 90-64-2) (CN code 2918 19 98) Methanol, (CAS RN 67-56-1) (CN code 2905 11 00) Methyl chloride, (CAS RN 74-87-3) (CN code 2903 11 00) Methyl iodide, (CAS RN 74-88-4) (CN code 2903 39 90) Methyl mercaptan, (CAS RN 74-93-1) (CN code 2930 90 99) Monoethyleneglycol, (CAS RN 107-21-1) (CN code 2905 31 00) Oxalyl chloride, (CAS RN 79-37-8) (CN code 2917 19 90) Potassium sulphide, (CAS RN 1312-73-8) (CN code 2830 90 85) Potassium thiocyanate (KSCN), (CAS RN 333-20-0) (CN code 2842 90 80) Sodium hypochlorite, (CAS RN 7681-52-9) (CN code 2828 90 00) Sulphur, (CAS RN 7704-34-9) (CN code 2802 00 00) Sulphur dioxide, (CAS RN 7446-09-5) (CN code 2811 29 05) Sulphur trioxide, (CAS RN 7446-11-9) (CN code 2811 29 10) Thiophosphoryl chloride, (CAS RN 3982-91-0) (CN code 2853 00 90) Tri-isobutyl phosphite, (CAS RN 1606-96-8) (CN code 2920 90 85) White/yellow phosphorus, (CAS RN 12185-10-3, 7723-14-0) (CN code 2804 70 00) (1) As set out in the Commission Implementing Regulation (EU) No 927/2012 of 9 October 2012 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 304, 31.10.2012, p. 1). ANNEX II Entry referred to in point (11)(c) IX.A2.010 Equipment Laboratory equipment, including parts and accessories for such equipment, for the (destructive or non-destructive) analysis or detection of chemical substances, with the exception of equipment, including parts or accessories, specifically designed for medical use.